EXHIBIT 10.1

 

AFFILIATE AGREEMENT

 

Kentucky Bancshares, Inc.

Attention:

Louis Prichard

 

President and Chief Executive Officer

339 Main Street
Paris, Kentucky 40361

 

Gentlemen:

 

The undersigned is a shareholder and a director of (i) Madison Financial
Corporation (“MFC”), a Kentucky corporation, or (ii) the subsidiary of MFC,
Madison Bank (“MB”).  Pursuant to the transactions described in the Agreement
and Plan of Share Exchange, dated as of January 21, 2015 (the “Agreement”), by
and between MFC and Kentucky Bancshares, Inc. (“KBI”), all of the outstanding
shares of MFC Common Stock will be acquired by KBI pursuant to a statutory share
exchange (the “Share Exchange”) for the Common Stock Consideration. This
Affiliate Agreement represents an agreement between the undersigned and KBI
regarding certain rights and obligations of the undersigned in connection with
the Share Exchange.

 

In consideration of the benefits the undersigned will receive under the Share
Exchange as a shareholder of MFC and the mutual covenants contained herein, the
undersigned and KBI hereby agree as follows:

 

1.             Vote on the Share Exchange.

 

(a)           The undersigned agrees that, at any time the Agreement remains in
effect, he or she will vote all shares of MFC Common Stock that the undersigned
owns beneficially or of record in favor of approving the Agreement, unless KBI
is then in breach or default in any material respect as regards any covenant,
agreement, representation or warranty as to it contained in the Agreement;
provided, however, that nothing in this sentence shall be deemed to require the
undersigned to vote any shares of MFC Common Stock over which he or she has or
shares voting power solely in a fiduciary capacity on behalf of any Person other
than MFC, if the undersigned determines, in good faith after consultation and
receipt of an opinion of counsel, that such a vote would cause a breach of
fiduciary duty to such other Person.

 

(b)           KBI acknowledges that the undersigned is not making any agreement
pursuant to this Section 1 or any other Section of this Letter Agreement in his
capacity as a director or officer of MFC and that the undersigned is agreeing to
the voting provisions of this Section 1 solely in his or her capacity as the
beneficial or record owner of shares of MFC Common Stock and nothing herein
shall limit or in any way affect any actions taken by the undersigned in his or
her capacity as a director or officer of MFC.  Nothing herein shall limit or
affect MFC’s rights in connection with the Agreement.

 

(c)           The obligation of the undersigned pursuant to this Section 1 is
subject to the absence of any of the following changes (by amendment, waiver or
otherwise) to the Agreement: (i) any decrease in the Common Stock Consideration
not contemplated by the Agreement; (ii) any change in the form of the Common
Stock Consideration; or (iii) any change in the Agreement or the structure of
the transactions contemplated thereby that would, in the judgment of the
undersigned, adversely affect the tax consequences to the undersigned from the
Agreement.

 

2.             Restriction on Transfer.  The undersigned further agrees that he
or she will not, without the prior written consent of KBI (which consent may be
withheld for any reason or no reason), transfer any shares of MFC Common Stock
prior to the Effective Date, except by operation of law, by will, or under the
laws of descent and distribution.

 

3.             Affiliate Status.  The undersigned understands and agrees that as
to MFC the undersigned is an “affiliate” (a “MFC Affiliate”) as defined in
Rule 405 of the Rules and Regulations of the SEC under the 1933 Act, and the
undersigned anticipates that the undersigned will be such an “affiliate” at the
time of the Share Exchange.

 

D-1

--------------------------------------------------------------------------------


 

4.             Confidentiality Agreement.  After the Effective Time, the
undersigned shall not disclose or use or otherwise exploit (for his own benefit
or the benefit of any other Person) at any time, any Confidential Information of
which the undersigned became aware while a director or employee of MFC or MB,
whether or not any such information was developed by him or her unless required
by Law to do so.  For purposes of this Agreement, “Confidential Information”
shall mean all non-public, proprietary information of or respecting MFC, MB or
any Affiliate, including, without limitation, manner of operations, financial
information and customer lists, records and relationships, other than
information which, at the time of such disclosure or use, exists in the public
domain through no breach or violation by the undersigned of this Affiliate
Agreement or the undersigned’s duties or contractual obligations to MFC or MB. 
For the avoidance of doubt, nothing contained herein shall prevent any
disclosure of information required by Law or any disclosure by the undersigned
in his or her capacity as an officer or director of MFC or its subsidiaries.

 

5.             Restrictive Covenants.

 

(a)           Acknowledgments.  The undersigned acknowledges that, except as
otherwise contemplated by Section 5(c), (i) his or her services with MFC or MB
were of a special, unique and extraordinary character and that his or her
position with MFC or MB placed him or her in a position of confidence and trust
with the customers of MFC and MB and allowed him or her access to Confidential
Information, (ii) he or she will benefit from the consummation of the
transactions contemplated under the Share Exchange, (iii) he or she would not
have had significant contact with any MFC or MB customers if not for his or her
service as a director or officer of MFC or MB and the name, reputation and for
the goodwill of MFC or MB, (iv) the nature and periods of restrictions imposed
by the covenants contained in this Section 5 are fair, reasonable and necessary
to protect and preserve for KBI (A) the customer relationships developed by MFC
or MB through significant time and expense and (B) the benefits of the
undersigned’s service with MFC or MB, (v) KBI and its Affiliates would sustain
great and irreparable loss and damage if the undersigned were to breach any of
such covenants, (vi) KBI and its Affiliates conduct their business actively in
and throughout the entire Territory (as herein defined) and (vii) the Territory
is reasonably sized.

 

(b)           Covenants.  Having acknowledged the foregoing, the undersigned
covenants and agrees with KBI that, subject to Section 5(c), he or she will not,
directly or indirectly, from the date hereof through the second anniversary of
the Closing Date, engage in any of the following:

 

(i)            attempt in any manner to cause or otherwise encourage any
employee of MFC, MB, KBI or KB to leave the employ of MFC, MB, KBI or KB;

 

(ii)           engage in, own, manage, operate, or control as an officer,
director, shareholder, partner, proprietor, employee, agent, consultant,
independent contractor or otherwise, any Person which is, at the time engaged in
the Competitive Business within the Territory (provided, however, that the
undersigned may own, solely as a passive investment, securities of any Person
which are traded on a national securities exchange or in the over-the-counter
market if the undersigned does not own more than 5% of any class of securities
of such Person);

 

(iii)          solicit, divert, or take away, or attempt to solicit, divert or
take away, the business of any of the customers, borrowers or depositors of MB
or KB, or any prospective customers, borrowers or depositors which were
solicited by MB while the undersigned was a director or executive officer of MFC
or MB, for the purpose of selling to or servicing for any such customer,
borrower or depositor or prospective customer, borrower or depositor any
Competitive Business product or service; or

 

(iv)          cause or attempt to cause any of the foregoing customers,
borrowers or depositors or prospective customers, borrowers or depositors to
refrain from maintaining or acquiring from or through MFC, MB, KBI or KB any
Business product or service, and will not assist any other Person or Persons to
do so.

 

(c)           Exceptions.  Notwithstanding the foregoing, nothing contained in
this Section 5 shall: (i) require the undersigned to divest or otherwise sell
any shares owned as of the date of this Agreement (provided the undersigned has
given KBI a written description of such shares including the undersigned’s
ownership thereof prior to the date of this Agreement); or (ii) prohibit the
undersigned from providing legal, tax, insurance, stock brokerage,

 

D-2

--------------------------------------------------------------------------------


 

accounting or engineering professional advisory services to any person,
including any person who is, may be, may have been or may become a competitor,
customer or employee of MFC, MB, KBI or KB or who may engage in a Competitive
Business within the Territory.  The parties acknowledge that both Michael Eaves
and Stuart Olds practice in law in the Territory and Mike Eidson provides
engineering services in the Territory and each currently represents or provides
services to (and will continue to represent and provide services to) other banks
and financial institutions and agree that nothing contained herein will restrict
or limit their ability to do so.  For the avoidance of doubt, nothing contained
herein restricts in any way MFC or its Subsidiaries or actions by the
undersigned in his or her capacity as an officer or director of MFC and/or its
Subsidiaries prior to the Effective Time.

 

(d)           Definitions.  For purposes of this Agreement,

 

(i)            the “Territory” shall mean that area comprised of all points in
Madison County, Kentucky  and in all Kentucky counties contiguous to Madison
County.  The undersigned shall be prohibited from maintaining a business address
within such Territory if he or she is engaged in any of the prohibited
activities enumerated in Subsection 5(b)(ii) hereof at such address, and he or
she shall also be prohibited from engaging in any of the activities enumerated
in Subsection 5(b)(ii) hereof within such Territory even if the undersigned
maintains a business or residential address outside said Territory; and

 

(ii)           the “Competitive Business” shall mean the business or operations
customarily conducted by a bank, thrift, credit union, mortgage bank, industrial
bank, finance company or bank holding company.

 

(e)           Injunctive Relief; Invalidity of Any Provision.  The undersigned
acknowledges that his or her breach of any covenant contained in this Section 5
will result in irreparable injury to KBI and its Affiliates and that KBI’s and
the Affiliates’ remedy at Law for such a breach will be inadequate. 
Accordingly, the undersigned agrees and consents that KBI or any of its
Affiliates, in addition to all other remedies available to any of them at Law,
shall be entitled to seek both preliminary and permanent injunctions to prevent
and/or halt a breach or threatened breach by the undersigned of any covenant
contained in this Section 5.  If any provision of this Section 5 is invalid in
part or in whole, it shall be deemed to have been amended, whether as to time,
area covered or otherwise, as and to the extent required for its validity under
applicable law and, as so amended, shall be enforceable.  The parties further
agree to execute all documents necessary to evidence such amendment.

 

(f)            Rights Cumulative.  The rights and remedies of KBI and its
Affiliates under this Section 5 are in addition to, and cumulative of, any other
rights and remedies that KBI and its Affiliates may have by Law with respect to
this Agreement.  The parties further agree that in the event of a breach by the
undersigned of Section 5(b) hereof, the period set forth in Section 5(b) hereof
shall not begin until the undersigned permanently ceases his breach thereof.

 

6.             Termination.  Section 1 of this Affiliate Agreement shall
terminate upon the earlier to occur of (a) the termination of the Agreement by
KBI or MFC in accordance with its terms pursuant to Section 10.1 thereof and
(b) the Effective Time.  All other provisions of this Affiliate Agreement shall
terminate upon the termination of the Agreement by KBI or MFC in accordance with
its terms pursuant to Section 10.1 thereof.  Upon termination, this Affiliate
Agreement shall have no further force or effect.

 

7.             Entire Agreement; Modification; Waiver.  This Affiliate Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties, whether written or oral.  No
supplements, modification, or amendment of this Affiliate Agreement shall be
binding unless executed in writing by all parties hereto.  No waiver of any of
the provisions of this Affiliate Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.  No waiver will be binding unless executed in
writing by the party making the waiver.

 

8.             Successors and Assigns; Assignment.  This Affiliate Agreement
shall be binding on, and inure to the benefit of, the parties hereto and their
respective heirs, executors, legal representatives, successors and permitted
assigns; provided, however, that this Affiliate Agreement is intended to be
personal to the undersigned and the rights and obligations of the undersigned
hereunder may not be assigned or transferred by him, and the rights and

 

D-3

--------------------------------------------------------------------------------


 

obligations of KBI or its Affiliates hereunder may not be assigned or
transferred by it, without the prior written consent of the other party hereto.

 

9.             Governing Law.  This Affiliate Agreement is executed and
delivered in, and shall be governed by, enforced and interpreted in accordance
with the laws of, the Commonwealth of Kentucky without taking into account
provisions regarding choice of Law or conflicts of Law, except to the extent
certain matters may be governed as a matter of law by federal Law.

 

10.          Execution in Counterparts.  This Affiliate Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which shall together constitute one and the same document.

 

11.          Severability of Provisions.  The invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof and this Affiliate Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

12.          WAIVER OF JURY TRIAL.  THE UNDERSIGNED HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION ARISING HEREUNDER.

 

13.          Third Party Beneficiaries.  Each Affiliate of KBI shall be deemed
to be a third party beneficiary of the rights of KBI hereunder.

 

14.          Capitalized Terms. All capitalized terms in this Affiliate
Agreement shall have the same meanings as given such terms under the Agreement.

 

This Affiliate Agreement is executed as of the      day of                     ,
2015.

 

 

Very truly yours,

 

 

 

 

 

Signature

 

 

 

 

 

Printed Name

 

 

 

 

 

Address

 

 

 

 

 

Telephone Number

 

 

AGREED TO AND ACCEPTED as of                                , 2015
KENTUCKY BANCSHARES, INC.

 

By:

 

 

 

Louis Prichard

 

 

President and Chief Executive Officer

 

 

D-4

--------------------------------------------------------------------------------

 